Exhibit 10.3

 

EMPLOYMENT AGREEMENT

(Steven Bloom)

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of August 31, 2016
(“Effective Date”), by and among QualityTech, LP, a Delaware limited partnership
(the “Company”), QTS Realty Trust, Inc., a Maryland corporation (together with
any successor general partner of the Company, the “General Partner”), Quality
Technology Services, LLC, a Delaware limited liability company and an affiliate
of the Company (“QTS LLC”), and Steven Bloom an individual (“Executive”), with
respect to the following facts and circumstances:

 

RECITALS

 

WHEREAS, the Company desires for QTS to employ Executive as the Company’s Chief
People Officer (“CPO”) and for the Executive to be appointed CPO of the General
Partner and QTS LLC, and Executive desires to accept such employment and
appointments, on the terms set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE 1

EMPLOYMENT, TERM AND DUTIES

 

1.1 Employment.  During the Term (defined below), QTS LLC shall employ Executive
as the CPO of the Company, upon the terms and conditions set forth in this
Agreement, and Executive shall report directly to the Chief Executive Officer of
the Company (the “CEO”), unless otherwise determined by the Board of Directors
of the General Partner (the “Board”).  In addition, during the Term, Executive
shall serve as the CPO of the General Partner and QTS LLC and shall report to
the Chief Executive Officer of the General Partner,  unless determined otherwise
by the Board.

 

1.2 Term.  QTS LLC shall employ Executive, and Executive shall serve as the CPO
of the Company, commencing upon the Effective Date and continuing thereafter for
a two (2)-year term (the “Term”), unless earlier terminated under Article 4;
provided that the Term shall automatically renew for additional one (1)-year
periods unless QTS LLC or Executive gives notice of non-renewal at least thirty
(30) days prior to expiration of the Term (as it may have been extended by any
renewal period).

 

1.3 Duties.  Executive shall perform all the duties and obligations reasonably
associated with the position of CPO and consistent with the Bylaws or other
governing documents of the Company as in effect from time to time, subject to
the supervision of the CEO, and shall perform such other duties of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by the CEO (including the performance of services for any
subsidiary or affiliate of the Company without any additional
compensation).  Executive shall perform the duties contemplated herein
faithfully and diligently.

 

 

 



 

--------------------------------------------------------------------------------

 



Executive shall devote substantially all of his business time and effort to the
performance of Executive’s duties hereunder and to the business affairs of the
Company; provided that in no event shall this provision prohibit Executive from
(i) performing social, civic, charitable and religious activities, (ii) managing
personal investments and affairs, (iii) participating in educational or
professional associations, or (iv) any other activities approved by the CEO, so
long as the activities set forth in clauses (i) through (iv) above do not
materially and adversely interfere with Executive’s duties and obligations
hereunder or to the business affairs of the Company.

 

ARTICLE  2

COMPENSATION

 

2.1 Salary.  In consideration for Executive’s services hereunder, QTS LLC shall
pay Executive as follows: 

 

For the calendar year 2016 and any subsequent years, an annual salary at the
rate of $300,000 per year (“Base Pay”), payable in accordance with QTS LLC’s
regular payroll schedule from time to time (less any deductions required for
Social Security, state, federal and local withholding taxes, and any other
authorized or mandated similar withholdings).  The Base Pay shall be reviewed by
the Compensation Committee of the Board (the “Compensation Committee”), no less
frequently than annually.  Executive will have the opportunity to earn a bonus
to be paid in accordance with QTS LLC’s regular bonus payment schedule beginning
in 2016 (to be paid in 2017).  Executive is eligible for a Target Bonus equal to
50% of his Base Pay.  Any 2016 bonus (paid in 2017) shall be prorated at the
rate of 33.3%, based on Executive’s start date.  Target Bonus will be earned
based upon Executive’s performance and the performance of the Company (“Target
Bonus”). 

 

2.2Equity Award.  Equity awards may be made pursuant to the Plan in accordance
with the Company’s policies and as deemed appropriate by the Compensation
Committee of the Board.  The Equity Awards will be comprised of a target grant
valued at 100% of your Base Salary beginning in calendar year 2016 (to be
awarded in 2017).  These Equity Awards typically will be subject to a three
(3)-year vesting schedule (33% one-year following grant and 8.375% vesting per
quarter following the first year).  Additional equity awards may be made in
accordance with QTS’ policies and as deemed appropriate by the Compensation
Committee.  Executive shall receive a sign-on equity award valued at $50,000 on
October 1, 2016, subject to a three (3)-year vesting schedule (33% one-year
following grant and 8.375% vesting per quarter following the first year).

 

ARTICLE 3

EXECUTIVE BENEFITS

 

3.1 Vacation.  Executive shall be entitled to four (4) weeks paid vacation each
calendar year in accordance with the general policies of QTS LLC and the Company
applicable generally to other senior executives of the Company.

 

3.2 Employee Benefits.  Executive shall receive all group insurance and
retirement plan

 





2

--------------------------------------------------------------------------------

 



benefits and any other benefits on the same basis as are available to other
senior executives of the Company under the personnel policies in effect from
time to time.  Executive shall receive all other such fringe benefits as QTS LLC
and the Company may offer to other senior executives under personnel policies in
effect from time to time, such as health and disability insurance coverage, paid
sick leave and financial planning/tax services.

 

3.3 Reimbursement for Expenses.  Executive shall be reimbursed for all
documented reasonable expenses incurred by Executive in the performance of his
duties or otherwise in furtherance of the business of the Company in accordance
with the reimbursement policies in effect from time to time. Any reimbursement
under this Section 3.3 that is taxable to Executive shall be made by December 31
of the calendar year following the calendar year in which Executive incurred the
expense.

 

3.4Relocation Assistance.  The Company shall pay directly or reimburse Executive
for reasonable relocation costs, not to exceed $50,000.00.  Executive must be
relocated no later than December 31, 2016.

 

ARTICLE 4

TERMINATION

 

4.1 Grounds for Termination.

 

4.1.1 Death or Disability.  Executive’s employment shall terminate immediately
in the event of Executive’s death or Disability.  “Disability” means any: (i)
physical disability or impairment, (ii) mental disability or impairment, (iii)
illness or (iv) injury, that, in the good-faith judgment of the CEO,
substantially prevents Executive from performing his duties and obligations
under this Agreement or participating effectively and actively in the management
of the Company for more than three consecutive months or for more than 90 days
in any 180-day period.

 

4.1.2 Cause.  QTS LLC shall have the right to terminate Executive’s employment
by giving written notice of such termination to Executive upon the occurrence of
any one or more of the following events (which, for purposes of this Agreement,
shall constitute “Cause”):

 

(a)



Executive’s conviction of, or pleading guilty or nolo contendere to, a crime
that constitutes a felony or any lesser criminal offense involving dishonesty or
moral turpitude;

 

(b)



any commission by Executive of an act of dishonesty, theft, fraud, or
embezzlement;

 

(c)



any willful act by Executive that has a significant adverse effect on the
reputation of the Company or any of its affiliates;

 

(d)



the substantial failure or refusal by Executive to perform the duties of CPO. It
shall be a condition precedent to the Company’s right to terminate employment
for Cause pursuant to this subsection (d) that the Company shall have first
given Executive written notice stating with reasonable specificity the

 





3

--------------------------------------------------------------------------------

 



act(s) on which such termination is premised, and if such act(s) is susceptible
of cure or remedy, Executive shall have sixty (60) days after receipt of such
notice to cure any deficiencies; or

 

(e)



Executive’s material violation of the material written rules, regulations,
procedures, or policies relating to the conduct of employees, directors or
officers of the Company.

 

For purposes of paragraph (c), no act or omission by Executive shall be
“willful” if conducted in good faith and with a reasonable belief that such act
or omission was in the best interests of the Company.

 

4.1.3 Good Reason.  Executive may terminate his employment under this Agreement
by giving written notice to the Company upon the occurrence of any one or more
of the following events (which, for purposes of this Agreement, shall constitute
“Good Reason”):

 

(a)



A material diminution in Executive’s authority, duties or responsibilities
(including reporting responsibilities), or any significant adverse change in
Executive’s title as CPO of the Company and the General Partner;

 

(b)



A material diminution in Executive’s Base Pay, as in effect from time to time;

 

(c)



The Executive’s place of employment is moved more than fifty (50) miles from the
Company’s current location in Overland Park, Kansas; or

 

(d)



The failure of a successor to the assets or business of the Company to assume
the obligations of the Company under this Agreement.

 

It shall be a condition precedent to Executive’s right to terminate his
employment for Good Reason that (a) he shall have first given the Company
written notice stating with reasonable specificity the act(s) on which such
termination is premised within forty-five (45) days after Executive becomes
aware of such act(s), (b) if such act(s) is susceptible of cure or remedy, it
has not been cured or remedied within thirty (30) days after receipt of such
notice, and (c) Executive has terminated his employment within forty-five (45)
days after so notifying the Company.

 

4.1.4 Any Other Reason.  Notwithstanding anything to the contrary herein, QTS
LLC shall have the right to terminate Executive’s employment under this
Agreement at any time without Cause by giving written notice of such termination
to Executive, and Executive shall have the right to terminate Executive’s
employment under this Agreement at any time without Good Reason by giving
written notice of such termination to QTS LLC.  Any notice by Executive
hereunder shall be given at least sixty (60) days in advance of such
termination.

 

4.2 Termination Date.  Except as provided in Section 4.1.1 with respect to
Executive’s death or Disability, any termination under Section 4.1 shall be
effective upon receipt of notice by Executive or QTS LLC, as the case may be, of
such termination or upon such other later date as may be provided herein or
specified by QTS LLC or Executive in the notice (the “Termination Date”).

 





4

--------------------------------------------------------------------------------

 



4.3 Effect of Termination.

 

4.3.1 Termination with Cause or without Good Reason.  In the event that
Executive’s employment is terminated by QTS LLC with Cause or by Executive
without Good Reason, QTS LLC shall pay all Accrued Obligations to Executive in a
lump sum in cash within twenty (20) days after the Termination Date or on such
earlier date required by applicable law. “Accrued Obligations” means the sum of
(a) Executive’s Base Pay hereunder through the Termination Date to the extent
not theretofore paid, (b) the amount of any accrued but unused vacation pay, and
(c) any business expense reimbursements incurred by Executive as of the
Termination Date and submitted for reimbursement, in each case, consistent with
the policy for such reimbursements, within ten (10) days following the
Termination Date.

 

4.3.2 Termination without Cause, with Good Reason or due to Company Non-Renewal
after the initial two-year Term.  In the event that Executive’s employment is
terminated by QTS LLC without Cause, by Executive for Good Reason or due to QTS
LLC’s non-renewal after the initial two-year Term:

 

(a)



QTS LLC shall pay all Accrued Obligations to Executive in a lump sum in cash
within twenty (20) days after the Termination Date or on such earlier date
required by law;

 

(b)



QTS LLC shall pay to Executive, in a lump sum in cash on the first payroll date
following sixty (60) days after the Termination Date one (1) year of Executive’s
Base Pay plus the Target Bonus as in effect on the Termination Date;

 

(c)



QTS LLC shall pay to Executive, in a lump sum in cash on the first payroll date
following sixty (60) days after the Termination Date all bonus amounts earned
but not yet paid for the year prior to the year in which the Termination Date
occurs;

 

(d)



If not previously vested in full, the Equity Awards and any other equity awards
granted to Executive that otherwise would vest during the then-current term of
this Agreement (whether the initial term or any renewal term) shall fully vest
as of the Termination Date;

 

(e)



If Executive elects COBRA coverage, QTS LLC shall reimburse Executive for his
premiums for such coverage for a period of twelve (12) months; and

 

(f)



QTS LLC shall provide to Executive, at QTS LLC’s expense, outplacement services
and support, the scope and provider of which will be selected by Executive, for
a period of one (1) year follow the Termination Date.

 

QTS LLC’s delivery of any notice under Section 1.2 of this Agreement that the
Agreement will not be renewed and any subsequent termination of Executive’s
employment at the expiration of such

 





5

--------------------------------------------------------------------------------

 



Term of the Agreement shall not be considered a termination without Cause except
in the case of non-renewal after the initial two-year Term, and Executive shall
not be entitled to any payments or benefits under this Section 4.3.2 under such
circumstance.

 

4.3.3 Termination Due to Death or Disability.  In the event that Executive’s
employment is terminated due to Executive’s death or Disability QTS LLC shall
pay all Accrued Obligations to Executive or Executive’s estate in a lump sum in
cash within thirty (30) business days after the Termination Date.  In addition,
if not previously vested in full, the Equity Awards and any other equity awards
granted to Executive shall fully vest as of the Termination Date.

 

4.3.4 Waiver and Release Agreement.  In consideration of the severance payments
and other benefits described in clauses (b), (c), (d) and (e) of Section 4.3.2,
to which severance payments and benefits Executive would not otherwise be
entitled, and as a precondition to Executive becoming entitled to such severance
payments and other benefits under this Agreement, Executive agrees to execute
and deliver to QTS LLC on or before the sixtieth (60th) day after the applicable
Termination Date a waiver and general release of claims in favor of the Company,
the General Partner (and any successor general partner of the Company) and QTS
LLC, their respective predecessors and successors, and all of the respective
current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, in a form reasonably
satisfactory to QTS LLC, that has become effective in accordance with its terms,
and for which any revocation periods applicable to such release shall have
expired on or prior to the sixtieth (60th) day following Executive’s Termination
Date.  If Executive fails to execute and deliver such release agreement on or
before the sixtieth (60th) day following the applicable Termination Date, if any
revocation period applicable to such release has not expired on or before the
sixtieth (60th) day following Executive’s Termination Date or if Executive
revokes such release as provided therein, QTS LLC shall have no obligation to
provide any of the severance payments and other benefits described in clauses
(b), (c), (d) and (e) of Section 4.3.2,  other than any Accrued Obligations.

 

4.4 Required Delay For Certain Deferred Compensation and Section 409A.  In the
event that any compensation with respect to Executive’s termination is “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), and Executive is determined to be a
“specified employee,” as defined in Section 409A (a)(2)(B)(i) of the Code,
payment of such compensation shall be delayed as required by Section 409A.  Such
delay shall last six (6) months from the date of Executive’s termination, except
in the event of Executive’s death.  Within twenty (20) business days following
the end of such six (6)-month period, or, if earlier, Executive’s death, QTS LLC
shall make a catch-up payment to Executive equal to the total amount of such
payments that would have been made during the six (6)-month period but for this
Section 4.4.  Such catch-up payment shall bear simple interest at the prime rate
of interest as published by the Wall Street Journal’s bank survey as of the
first day of the six (6)-month period, which such interest shall be paid with
the catch-up payment.  Wherever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.  The Executive will be deemed to have a Termination
Date for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Section 409A.  Any amount that the Executive
is entitled to be reimbursed

 





6

--------------------------------------------------------------------------------

 



under this Agreement will be reimbursed to the Executive as promptly as
practical and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred and any right to
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for another benefit.  Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within thirty (30) days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of QTS
LLC.

 

4.5 Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by QTS LLC, the Company or its subsidiaries and for which
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any other contract or agreement with QTS LLC,
the Company or its subsidiaries at or subsequent to the Termination Date, which
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except as explicitly modified by this Agreement.

 

ARTICLE 5

RESTRICTIVE COVENANTS

 

5.1 Confidential Information.

 

5.1.1 Obligation to Maintain Confidentiality.  Executive acknowledges that, by
reason of Executive’s employment by QTS LLC, the Executive will have access to
confidential information (collectively, “Confidential Information”) of QTS LLC,
the Company and their respective subsidiaries and affiliates (collectively, the
“Quality Companies”).  Executive acknowledges that such Confidential Information
is a valuable and unique asset of the Quality Companies and covenants that, both
during and after the Term, Executive shall not disclose any Confidential
Information to any individual, firm, corporation, partnership, company, limited
liability company, trust, joint venture, association or other entity (“Person”)
(except as Executive’s duties as a manager, or employee of the Company and the
OP require) without the prior written authorization of the Board.  The
obligation of confidentiality imposed by this Section 5.1 shall not apply to
Confidential Information that otherwise becomes known to the public through no
act of Executive in breach of this Agreement or which is required to be
disclosed by court order, applicable law or regulatory requirements, nor shall
it apply to Executive’s disclosure of Confidential Information to his attorneys
and advisors in connection with a dispute between Executive and a Quality
Company.

 

5.1.2 Company Property.  All records, designs, business plans, financial
statements, customer lists, manuals, memoranda, lists, research and development
plans, Intellectual Property and other property delivered to or compiled by
Executive by or on behalf of any Quality Company or its providers, clients or
customers that pertain to the business of any Quality Company shall be and
remain the property of such Quality Company and be subject at all times to its
discretion and control.  Likewise, all correspondence, reports, records, charts,
advertising materials and other similar data pertaining to the business,
activities, research and development, Intellectual Property or future plans of a
Quality Company that is collected by the Executive shall be delivered promptly
to such Quality Company without request by it upon termination of Executive’s
employment for any reason.  For





7

--------------------------------------------------------------------------------

 



purposes of this Section “Intellectual Property” shall mean patents, copyrights,
trademarks, trade dress, trade secrets, other such rights, and any applications
therefor.

 

5.2 Inventions.  Executive is hereby retained in a capacity such that
Executive’s responsibilities may include the making of technical and managerial
contributions of value to the Quality Companies.  Executive hereby assigns to
the applicable Quality Company all rights, title and interest in such
contributions and inventions made or conceived by Executive alone or jointly
with others during the Term that relate to the business of such Quality Company.
This assignment shall include (a) the right to file and prosecute patent
applications on such inventions in any and all countries, (b) the patent
applications filed and patents issuing thereon, and (c) the right to obtain
copyright, trademark or trade name protection for any such work
product.  Executive shall promptly and fully disclose all such contributions and
inventions to the Company, the General Partner and QTS LLC and assist the
Company, the General Partner and QTS LLC or any other Quality Company, as the
case may be, in obtaining and protecting the rights therein (including patents
thereon), in any and all countries; provided,  however, that said contributions
and inventions shall be the property of the applicable Quality Company, whether
or not patented or registered for copyright, trademark or trade name protection,
as the case may be.  Notwithstanding the foregoing, no Quality Company shall
have any right, title or interest in any work product or copyrightable work
developed outside of work hours and without the use of any Quality Company’s
resources that does not relate to the business of any Quality Company and does
not result from any work performed by Executive for any Quality Company.

 

5.3 Non-Disparagement.  Executive agrees that he will not talk about or
otherwise communicate to any third parties in a malicious, disparaging, or
defamatory manner regarding the Company, the General Partner, QTS LLC or any
other Quality Company, owners or their past or present employees, directors,
officers or other representatives and will not make or authorize to be made any
written or oral statement that may disparage or damage the reputation of the
Company, the General Partner, QTS LLC or any other Quality Company, their owners
or their past or present employees, directors, officers or other representatives
or their past or present employees, officers or other representatives.

 

The Company, the General Partner and QTS LLC agree that they will not talk about
or otherwise communicate to any third parties in a malicious, disparaging, or
defamatory manner regarding Executive and will not make or authorize to be made
any written or oral statement that may disparage or damage the reputation of
Executive.  For purposes of this non-disparagement provision, the Company, the
General Partner and QTS LLC are defined to mean the Company’s executive team and
the Board.

 

5.4 Non-Compete.   The Executive agrees that for the period during which the
Executive is employed by, or serving as an officer or manager or director of,
the Company, the General Partner, QTS LLC or any of the Quality Companies and
for one (1) year thereafter (the “Restricted Period”), the Executive will not,
(a) directly or indirectly, engage in any business involving the development,
construction, acquisition, ownership or operation of data center properties,
colocation facilities and/or the provision of managed services, whether such
business is conducted by the Executive individually or as a principal, partner,
member, stockholder, joint venturer, director, trustee, officer, employee,
consultant, advisor or independent contractor of any Person (as defined below)
or (b) own any

 





8

--------------------------------------------------------------------------------

 



interests in any data center facilities, colocation facilities or managed
service providers, in each case in the United States of America as of the
Termination Date; provided,  however, that this Section 5.3 shall not be deemed
to prohibit the direct or indirect ownership by the Executive of up to five (5)
percent of the outstanding equity interests of any public company.  For purposes
of this Agreement, “Person” means any individual, firm, corporation,
partnership, company, limited liability company, trust, joint venture,
association or other entity.  

 

5.5 Non-Solicitation.  The Executive agrees that during the Term or otherwise
for the period during which the Executive is employed by, or serving as an
officer or manager or director of, the Company, the General Partner or any of
the Quality Companies and for one (1) year thereafter, such Executive will not
directly or indirectly (a) solicit, induce or encourage any employee (other than
clerical employees) or independent contractor to terminate their employment with
the Quality Companies or to cease rendering services to the Quality Companies,
and the Executive shall not initiate discussions with any such Person for any
such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other Person, (b) solicit, recruit, induce for employment or hire
(on behalf of the Executive or any other person or entity) any employee (other
than clerical employees) or independent contractor who has left the employment
or other service of the Quality Companies (or any predecessor thereof) within
one (1) year of the termination of such employee’s or independent contractor’s
employment or other service with the Quality Companies or (c) solicit any of
tenants of the Quality Companies to lease, purchase or otherwise occupy data
center space in the United States of America or encourage any of the tenants of
the Quality Companies to reduce its patronage of Quality.

 

5.6 Reasonable and Necessary Restrictions.  Executive acknowledges that the
restrictions, prohibitions and other provisions hereof, including, without
limitation, the Restricted Period set forth in Section 5.4, are reasonable, fair
and equitable in terms of duration, scope and geographic area, as are necessary
to protect the legitimate business interests of the Quality Companies, and are a
material inducement to the Company and QTS LLC to enter into this Agreement.

 

5.7 Breach of Restrictive Covenants.  The parties agree that a breach or
violation of any provision of this Article 5 will result in immediate and
irreparable injury and harm to the business of the Quality Companies, and that
the Company, the General Partner, QTS LLC and each other Quality Company shall
have, in addition to any and all remedies of law and other consequences under
this Agreement, the right to seek an injunction, specific performance or other
equitable relief to prevent the violation of the obligations hereunder,
including without limitation, to address any threatened breach or violation, and
to enjoin and restrain Executive and each and every person, firm, company or
corporation concerned therewith, from the violation or continuance of such
violation or breach.  In addition thereto, Executive shall be responsible for
all damages, including reasonable attorneys’ fees, sustained by the Company, the
General Partner, QTS LLC and any other Quality Company by reason of said
violation.  In addition to any other remedy which may be available at law or in
equity, or pursuant to any other provision of this Agreement, the payments by
QTS LLC of any severance to which Executive may otherwise be entitled under this
Agreement will cease as of the date on which such violation first occurs.

 

5.8 Cooperation.  At all times during Executive’s employment and after the date
of Executive’s termination of employment, Executive agrees to reasonably
cooperate (if occurring after

 





9

--------------------------------------------------------------------------------

 



termination of employment, to the extent not interfering with Executive’s other
full-time business endeavors) (i) with the Company, the General Partner and QTS
LLC in the defense of any legal matter involving any matter that arose during
Executive’s employment in the business of the Company, the General Partner and
QTS LLC, and (ii) with all government authorities on matters pertaining to any
investigation, litigation or administrative proceeding pertaining to the
business of the Company, the General Partner or QTS LLC.  The Company, the
General Partner or QTS LLC, as applicable, will reimburse Executive for
reasonable travel and out of pocket expenses incurred by Executive in providing
such cooperation.

 

ARTICLE 6

GOVERNING LAW

 

6.1 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS APPLICABLE TO AGREEMENTS MADE
AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF
LAWS PROVISIONS OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION
WHICH WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF
KANSAS.

 

ARTICLE 7

MISCELLANEOUS

 

7.1 Amendments.  The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.

 

7.2 Entire Agreement.  This Agreement constitutes the total and complete
agreement of the parties with respect to the subject matter hereof and thereof
and supersedes all prior and contemporaneous understandings and agreements
heretofore made, and there are no other representations, understandings or
agreements.

 

7.3 Counterparts.  This Agreement may be executed in one of more counterparts,
each of which shall be deemed and original, but all of which shall together
constitute one and the same instrument.

 

7.4 Severability.  Each term, covenant, condition or provision of this Agreement
shall be viewed as separate and distinct, and in the event that any such term,
covenant, condition or provision shall be deemed by an arbitrator or a court of
competent jurisdiction to be invalid or unenforceable, the court or arbitrator
finding such invalidity or unenforceability shall modify or reform this
Agreement to give as much effect as possible to the terms and provisions of this
Agreement. Any term or provision which cannot be so modified or reformed shall
be deleted and the remaining terms and provisions shall continue in full force
and effect.

 

7.5 Waiver or Delay.  The failure or delay on the part of the Company, the
General Partner, QTS LLC or Executive to exercise any right or remedy, power or
privilege hereunder shall

 





10

--------------------------------------------------------------------------------

 



not operate as a waiver thereof.  A waiver, to be effective, must be in writing
and signed by the party making the waiver. A written waiver of default shall not
operate as a waiver of any other default or of the same type of default on a
future occasion.

 

7.6 Successors and Assigns.  This Agreement shall be binding on and shall inure
to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.
Neither this Agreement nor any of the rights, benefits, obligations or duties
hereunder may be assigned or transferred by Executive except by operation of
law. The Company, the General Partner and QTS LLC may assign this Agreement to
any affiliate or successor.  The Company, the General Partner and QTS LLC shall
require any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, the General Partner or QTS LLC to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
the Company, the General Partner and QTS LLC would be required to perform if no
such succession had taken place.

 

7.7 Necessary Acts.  Each party to this Agreement shall perform any further acts
and execute and deliver any additional agreements, assignments or documents that
may be reasonably necessary to carry out the provisions or to effectuate the
purpose of this Agreement.

 

7.8 Notices.  All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or 48 hours after mailing, if mailed to the party to whom
notice is to be given by certified or registered mail, return receipt requested,
postage prepaid, and properly addressed to the party at her address set forth as
follows or any other address that any party may designate by written notice to
the other parties:

 

To Executive:

Steven Bloom

 

Address on File With the Company

 

 

To the Company,

c/o QTS Realty Trust, Inc.

QTS LLC or the General

12851 Foster Street, Suite 205

Partner:

Overland Park, Kansas 66213

 

Attention: CEO

 

Facsimile: (913) 814-7766

 

7.9 Headings and Captions.  The headings and captions used herein are solely for
the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.

 

7.10 Construction.  All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.

 

7.11 Counsel.  Executive has been advised by the Company, the General Partner
and QTS LLC that she should consider seeking the advice of counsel in connection
with the execution of this

 





11

--------------------------------------------------------------------------------

 



Agreement and the other agreements contemplated hereby and Executive has had an
opportunity to do so. Executive has read and understands this Agreement, and has
sought the advice of counsel to the extent she has determined appropriate.

 

7.12 Withholding of Compensation.  Executive hereby agrees that QTS LLC may
deduct and withhold from the compensation or other amounts payable to Executive
hereunder or otherwise in connection with Executive’s employment any amounts
required to be deducted and withheld by QTS LLC under the provisions of any
applicable Federal, state and local statute, law, regulation, ordinance or
order.

 

7.13 Executive Representation.  Executive acknowledges that by entering into or
complying with any provision of this Agreement she is not breaching or acting in
contravention of any other agreement or commitment she has to any other firm,
corporation, partnership, organization, person or any other individual or
entity.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 





12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

 

 

 

COMPANY

 

 

 

QUALITYTECH, LP

 

 

 

By:

QTS Realty Trust, Inc.,

 

 

General Partner

 

 

 

 

 

 

 

 

By:

/s/ Chad L. Williams

 

 

 

Name:  Chad L. Williams

 

 

 

Title:    Chief Executive Officer

 

 

 

 

 

GENERAL PARTNER

 

 

 

QTS Realty Trust, Inc.

 

 

 

 

 

By:

/s/ Chad L. Williams

 

Name:   Chad L. Williams

 

Title:     Chief Executive Officer

 

 

 

 

 

QTS LLC

 

 

 

QUALITY TECHNOLOGY SERVICES, LLC

 

 

 

 

 

By:

/s/ Chad L. Williams

 

Name:   Chad L. Williams

 

Title:     Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Steven Bloom

 

STEVEN BLOOM

 

13

--------------------------------------------------------------------------------